DETAILED ACTION
Remarks
This office action is in response to the amendments filled on 2/23/2021. 
Claims 1-17 are amended. 
Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). The provisional application No. 62/234,102, was filed on 09/29/2015. PCT application no. PCT/IB2016/055458 was filed on 09/14/2016.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, which recites “the processor aligns positions of a same light spot or pattern on a reference platform”, the specification lacks written description. From the recited claim language, it is interpreted that the light source could be coming from anywhere, including the reference platform itself. Per submitted specification, laser has to come from the robot. The laser source can be mounted on robot permanently or mounted on an instrument holding mechanism. There is a relationship between robot and laser. So laser is not coming from anywhere. See [0023] of PGPUB of submitted specification, “In accordance with one embodiment, a laser 142 is mounted on a robot 144.”; see also [0024] of PGPUB of submitted specification, “the laser 142 is mounted on a last or end link of the robot 144.”; see also [0025] of PGPUB of submitted specification, “the relationship between the robot 144 and the laser 142 is known,”; see also [0027] of PGPUB of submitted specification, “In one embodiment, the robot 144 includes a yaw pitch robotic arm with an adjustable instrument holding mechanism 158 so that the laser 142 or other light source can be mounted in the instrument holding mechanism 158.”.
Dependent claim(s) 2-8 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Regarding claim 9, which recites “a directed light source adapted to provide a light spot or pattern”, the specification lacks written description. From the recited claim language, it is interpreted that the light source could be coming from anywhere, including the reference platform itself. Per submitted specification, laser has to come from the robot. The laser source can be mounted on robot permanently or mounted on an instrument holding mechanism (see at least [0023-25] and [0027] of PGPUB of submitted specification). There is a relationship between robot and laser. So laser is not coming from anywhere.
Dependent claim(s) 10-15 is/are also rejected because they do not resolve their parent (claim 9’s) deficiencies. 
Regarding claim 16, which recites “two or more cameras associated with a medical imaging system”, the specification lacks written description. From the recited claim language, it is interpreted that the cameras may or may not be mounted (just associated, not mounted) with the medical imaging system. Per submitted specification, cameras are directly mounted on imaging system (see at least [0021] and [0029] of PGPUB of submitted specification).
Dependent claim(s) 17-20 is/are also rejected because they do not resolve their parent (claim 16’s) deficiencies. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6 and 9-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6 (and similarly claim 13), which recites “light spot is generated by a laser pointer”, is not clear. It is not clear if the laser pointer is mounted on the robot or coming from other places. 
Regarding claim 9, which recites “the light spot or pattern”, lacks antecedent basis and unclear. It is not clear if the light spot or pattern is referring previously recited light spot/pattern or not. 
Also the claim recites “a directed light source adapted to provide a light spot or pattern”, which is not explicitly claiming that a light source or pattern is generated. The recited claim limitation is interpreted as a directed light source may or may not generate a light source/pattern. 
Lastly, the scope of the claim is indefinite since the claim is incomplete, ending in “wherein the…”. The Applicant is requested to amend the claim completely to fully disclose the limitations of the claim. 
Dependent claim(s) 10-15 is/are also rejected because they do not resolve their parent (claim 9’s) deficiencies. 
Regarding claim 16, 
Dependent claim(s) 17-20 is/are also rejected because they do not resolve their parent (claim 16’s) deficiencies. 
Regarding claim 20, which recites “projecting a light spot or pattern on a reference platform from a robot”, is not clear. It is not clear if light is projected from the same robot that is been calibrated or not. 
Response to Arguments
Applicant’s arguments filled on 02/23/2021, with respect to claim 1-20, have been considered. Art rejections of office action, dated 11/23/2020 will overcome with the amendments submitted on 02/23/2021. However submitted amendments raises new 112 rejections. 
Rejections under 35 U.S.C. § 112, Amendments submitted on 02/23/2021, raises new 112 rejections. 112 rejections are added on current office action.
Rejections under 35 U.S.C. § 102, Amendments submitted on 02/23/2021, will overcome the 102 rejections of office action, dated 11/23/2020.
Rejections under 35 U.S.C. § 103, Amendments submitted on 02/23/2021, will overcome the 103 rejections of office action, dated 11/23/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/S.T.K. /Examiner, Art Unit 3666                                          
/HARRY Y OH/Primary Examiner, Art Unit 3666